          Case 18-10804-TPA           Doc 58     Filed 03/03/20 Entered 03/03/20 09:12:03                  Desc Main
                                                 Document     Page 1 of 3




                                  UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF PENNSYLVANIA

IN RE: ALEXANDER, DEBRA A                                       CASE NO: 18-10804
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 13




On 3/2/2020, I did cause a copy of the following documents, described below,
Hearing to be Held 4/1/20@10am re: Objection to Post Petition Fee
Objection to Forced Placed Ins. Fee Jan. 2, 2020
Proposed Order Denying Jan. 2, 2020 Ins. Fee
Amended Plan dtd 2/28/20 with Cover Sheet
Documentary Proof of Amended Plan Payment




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 3/2/2020
                                                          /s/ John E. Nagurney, Esq.
                                                          John E. Nagurney, Esq. 53163
                                                          John E. Nagurney, Esq.
                                                          12063 Midway Drive
                                                          Conneaut Lake, PA 16316
                                                          814 382 3328
             Case 18-10804-TPA               Doc 58      Filed 03/03/20 Entered 03/03/20 09:12:03                        Desc Main
                                                         Document     Page 2 of 3




                                       UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF PENNSYLVANIA

 IN RE: ALEXANDER, DEBRA A                                              CASE NO: 18-10804

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 13




On 3/2/2020, a copy of the following documents, described below,

Hearing to be Held 4/1/20@10am re: Objection to Post Petition Fee
Objection to Forced Placed Ins. Fee Jan. 2, 2020
Proposed Order Denying Jan. 2, 2020 Ins. Fee
Amended Plan dtd 2/28/20 with Cover Sheet
Documentary Proof of Amended Plan Payment




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 3/2/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            John E. Nagurney, Esq.
                                                                            John E. Nagurney, Esq.
                                                                            12063 Midway Drive
                                                                            Conneaut Lake, PA 16316
          Case 18-10804-TPA
PARTIES DESIGNATED AS "EXCLUDE" WEREDoc
                                     NOT 58
                                         SERVEDFiled 03/03/20
                                                VIA USPS         Entered
                                                         FIRST CLASS MAIL 03/03/20 09:12:03    Desc Main
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page  3 of 3 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                 ELECTRONIC

CASE INFO                               DEBTOR                                  CHANDRA MARIE ARKEMA
1LABEL MATRIX FOR LOCAL NOTICING        DEBRA A ALEXANDER                       RICHARD M SQUIRE ASSOCIATES LLC
03151                                   12034 N WATSON ROAD ROAD                ONE JENKINTOWN STATION
CASE 18-10804-TPA                       CONNEAUT LAKE PA 16316-6936             115 WEST AVENUE
WESTERN DISTRICT OF PENNSYLVANIA                                                SUITE 104
ERIE                                                                            JENKINTOWN PA 19046-2031
MON MAR 2 10-25-51 EST 2020



JEROME B BLANK                          CALIBER HOME LOANS                      CAPITAL ONE
PHELAN HALLINAN DIAMOND JONES LLP       PO BOX 650856                           PO BOX 70886
OMNI WILLIAM PENN OFFICE TOWER          DALLAS TX 75265-0856                    CHARLOTTE NC 28272-0886
555 GRANT STREET SUITE 300
PITTSBURGH PA 15219-4408




CAPITAL ONE BANK USA NA                 CRAWFORD COUNTY TAX CLAIM BUREAU        DAVID ALEXANDER
PO BOX 71083                            CRAWFORD COUNTY COURTHOUSE              12034 N WATSON RUN ROAD
CHARLOTTE NC 28272-1083                 DIAMOND PARK                            CONNEAUT LAKE PA 16316-6936
                                        MEADVILLE PA 16316




LSF8 MASTER PARTICIPATION TRUST         LSF8 MASTER PATICIPATION TRUST          JILL LOCNIKAR
CO CALIBER HOME LOANS INC               13801 WIRELESS WAY                      US ATTORNEYS OFFICE
13801 WIRELESS WAY                      OKLAHOMA CITY OK 73134-2500             700 GRANT STREET SUITE 4000
OKLAHOMA CITY OK 73134-2500                                                     PITTSBURGH PA 15219-1955




SINDI MNCINA                            JOHN E NAGURNEY                         OFFICE OF THE UNITED STATES TRUSTEE
RAS CRANE LLC                           ATTORNEY NAGURNEY COTTAGE               LIBERTY CENTER
10700 ABBOTTS BRIDGE ROAD               12063 MIDWAY DRIVE                      1001 LIBERTY AVENUE SUITE 970
SUITE 170                               CONNEAUT LAKE PA 16316-3737             PITTSBURGH PA 15222-3721
DULUTH GA 30097-8461




PRA RECEIVABLES MANAGEMENT LLC          PENNSYLVANIA DEPT OF REVENUE            RICHARD M SQUIRE ESQ
PO BOX 41021                            DEPARTMENT 280946                       ONE JENKENTOWN STATION STE 104
NORFOLK VA 23541-1021                   PO BOX 280946                           115 WEST AVENUE
                                        ATTN- BANKRUPTCY DIVISION               JENKINTOWN PA 19046-2031
                                        HARRISBURG PA 17128-0946




US BANK TRUST NA                        UPMC PHYSICIAN SERVICES                 UNITED STATES OF AMERICA
P O BOX 829009                          PO BOX 1123                             US DEPARTMENT OF AGRICULTURE
DALLAS TX 75382-9009                    MINNEAPOLIS MN 55440-1123               FARM SERVICE AGENCY
                                                                                14699 N MAIN ST EXT
                                                                                MEADVILLE PA 16335-9441




UNITED STATES OF AMERICA FARM SERVICE   RONDA J WINNECOUR
AGENC                                   SUITE 3250 USX TOWER
CO US ATTORNEYS OFFICE                  600 GRANT STREET
700 GRANT STREET SUITE 4000             PITTSBURGH PA 15219-2702
PITTSBURGH PA 15219-1956
